IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                          FILED
                                 AT KNOXVILLE                            July 30, 1999

                                                                       Cecil Crowson, Jr.
                             JUNE 1999 SESSION                        Appellate C ourt
                                                                          Clerk




STATE OF TENNESSEE,                *     C.C.A. # 03C01-9807-CR-00227

             Appellee,             *     Knox County

VS.                                *     Honorable Richard Baumgartner, Judge

STEVEN WILLARD SELF,                *      (Reckless Endangerment, Intentional
                            Killing of an Animal)
             Appellant.             *



FOR THE APPELLANT:                       FOR THE APPELLEE:

MARK E. STEPHENS                         PAUL G. SUMMERS
District Public Defender                 Attorney General & Reporter
1209 Euclid Avenue
Knoxville, TN 37921                      CLINTON J. MORGAN
                                         Assistant Attorney General
                                         425 Fifth Avenue North
                                         Nashville, TN 37243-0493

                                         RANDALL EUGENE NICHOLS
                                         District Attorney General

                                         TRACI SCUDDER
                                         Special Assistant Attorney General
                                         MARSHA SELECMAN
                                         Assistant District Attorney General
                                         P.O. Box 1468
                                         Knoxville, TN 37901




OPINION FILED: _______________



AFFIRMED



JOHN EVERETT WILLIAMS,
Judge
                                   OPINION

       Following a bench trial, the defendant, Stephen Willard Self, was

convicted of misdemeanor reckless endangerment and intentionally killing an

animal valued at less that $500. The defendant appeals, arguing that the

evidence at trial was insufficient to support conviction of either offense. We

AFFIRM the judgment of the trial court.



                                 BACKGROUND

       The factual basis of the defendant’s convictions was his shooting a dog

owned by Patricia Ann Crouch. Ms. Crouch testified that her son let the family’s

pet Mastiff out of her home and that, despite her searching, she was unable to

locate it. Later that night, Ms. Crouch heard the dog bark in front of her home.

She testified that she opened the front door and stepped onto the front porch to

get the dog, which was standing in her front yard about fifteen to twenty feet

away. While she stood there, she heard a shot from across the street and saw

the dog fall; the dog died a few minutes thereafter.



       Ms. Crouch called 911, and Officers Douglas Ray Stiles and Lee Shaw

responded. Officer Stiles testified that he questioned the defendant, who lived

directly across the street from Ms. Crouch, and that he initially denied any

knowledge of the shooting. On further questioning, the defendant admitted

shooting the dog. However, his version of events differed significantly from the

testimony of Ms. Crouch.



       According to the defendant, on the night of the shooting his wife and child

were returning to the defendant’s home when the dog trapped them on the

defendant’s porch, barking and growling at them. The defendant stated that, in

response to his wife’s screams, he grabbed his gun and ran out outside. He

testified he shot the dog only after it lunged at his wife and child. According to

                                          -2-
the defendant, after being shot the dog ran across the street and died where

investigators found it on Ms. Crouch’s property. Because investigators found the

dog’s blood only on Ms. Crouch’s property, where she said it had been shot, the

defendant produced expert testimony that bullet wounds do not necessarily

cause immediate external bleeding in dogs and that a dog can run some

distance after being shot without leaving a blood trail.



                                    ANALYSIS

       The defendant asserts that the evidence at trial was insufficient to support

his convictions. When a defendant challenges the sufficiency of the evidence,

this Court must determine whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the

essential elements of a crime beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 319 (1979); State v. Duncan, 698 S.W.2d 63, 67 (Tenn.

1985); Tenn. R. App. P. 13(e). The appellee is entitled to the strongest

legitimate view of the evidence and to all reasonable inferences that may be

drawn therefrom. See State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978).



       The credibility of witnesses, the weight of their testimony, and the

reconciliation of conflicts in the evidence are matters entrusted exclusively to the

trier of fact. See State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984); State v.

Gentry, 881 S.W.2d 1, 3 (Tenn. Crim. App. 1993). A verdict for the state

accredits the testimony of the state’s witnesses and resolves all conflicts in favor

of the state. See State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983).

Moreover, a guilty verdict removes the presumption of innocence enjoyed by

defendants at trial and replaces it with a presumption of guilt. See State v.

Grace, 493 S.W.2d 474, 476 (Tenn. 1973). Thus, an appellant challenging the

sufficiency of the evidence carries the burden of illustrating to this Court why the




                                         -3-
evidence is insufficient to support the verdict. See State v. Freeman, 943
S.W.2d 25, 29 (Tenn. Crim. App. 1996).



       Regarding his conviction for the intentional killing of an animal, the

defendant argues that his evidence to the contrary precludes the trial court’s

finding beyond a reasonable doubt that he shot the dog while it was in its

owner’s yard. This argument is without merit. As the trier of fact, the trial court

was entitled to discredit the defendant’s testimony and credit that of the state’s

witnesses. The testimony of Ms. Crouch, if credited, was sufficient to establish

each element of the offense. See Tenn. Code Ann. § 39-14-205.



       As for his reckless endangerment conviction, the defendant argues that

even on the trial court’s finding that he shot the dog while it was in Ms. Crouch’s

yard and within fifteen to twenty feet of where Ms. Crouch stood, his single shot

did not create “an imminent risk of death or serious bodily injury” to Ms. Crouch.

Tenn. Code Ann. § 39-13-103. In support of his position, the defendant cites

State v. Fox, 947 S.W.2d 865 (Tenn. Crim. App. 1996), and State v. Culbertson,

No. 03C01-9412-CR-00449 (Tenn. Crim. App. filed Aug. 30, 1995, at Knoxville).

The defendant in Fox fired a gun in the air or up into a tree and the defendant in

Culbertson shot into the ceiling of a house. In each case, a panel of this Court

found that the defendant was not guilty of reckless endangerment. Unlike the

present case, however, there was no proof in either Fox or Culbertson of any

potential victim in the vicinity of the defendants’ shots who would have been

subject to imminent risk of death or serious bodily injury. In the present case, the

defendant shot, at night and from across the street, into Ms. Crouch’s yard while

she stood only fifteen to twenty feet from his target. On these facts, we have no

pause in agreeing with the trial judge that the defendant’s conduct created “an

imminent risk of death or serious bodily injury” to Ms. Crouch.




                                         -4-
                               CONCLUSION

     We find no error and AFFIRM the judgment of the trial court.




                                           _____________________________
                                           JOHN EVERETT W ILLIAMS, Judge




CONCUR:




____________________________
JOHN H. PEAY, Judge




_____________________________
DAVID G. HAYES, Judge




                                     -5-